BUSSEY, Presiding Judge:
Appellant, Joe Michael Tutt, hereinafter referred to as defendant, entered pleas of guilty in the District Court of Oklahoma County, Oklahoma to the offenses of Rape in the first degree, After Former Conviction of a Felony, CRF-71-3117 and; Attempted Rape in the first degree, After Former Conviction of a Felony, CRF-71-3122; his punishment was fixed at thirty-five (35) years imprisonment in the Rape case and twenty-five (25) years imprisonment in the Attempted Rape case and from said judgments and sentences, a timely Writ of Certiorari has been perfected to this Court.
 The sole proposition asserts that the sentences were excessive. We have consistently held that we do not have the power to modify a sentence unless we can say under all the facts and circumstances the sentence is so excessive as to shock the conscience of the Court. Severs v. State, Okl.Cr., 477 P.2d 695. We have carefully examined the evidence of each preliminary hearing which was made part of the appellate record. In each case the defendant attacked the victims in their apartment, using a knife. Under said circumstances we cannot conscientiously say that the sentences imposed shock the conscience of this Court. The judgments and sentences are affirmed.
BRETT, J., concurs.